COURT OF APPEALS
                                       FOR THE
                               THIRD DISTRICT OF TEXAS
                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                         (512) 463-1733




Date:           May 10, 2013

Case Numbers: 03-11-00658-CR & 03-11-00659-CR
Trial Court Nos.: CR 22,208 & CR 22,209

Style:          David Preston Campbell v. The State of Texas


You are hereby notified that the appellant’s motions to abate appeal were granted on the date
noted above. Also, the enclosed opinion was sent this date to the following persons:


 The Honorable Cindy Fechner                      The Honorable John M. Bradley
 District Clerk Milam County                      1902 Ash Street
 102 South Fannin, Suite 5                        Georgetown, TX 78626
 Cameron, TX 76520
                                                  The Honorable John Youngblood
 Mr. Jack F. Holmes                               Judge, 20th District Court
 Law Office of Jack F. Holmes                     102 S. Fannin Avenue
 407 Canyon Creek Dr., Room 103, PMB 3363         Cameron, TX 76520
 Temple, TX 76502